            Case 7:20-cv-05791-VB Document 45 Filed 04/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ANTHONY CORREA,                                               :
                           Plaintiff,                         :
                                                              :
v.                                                            :
                                                                  ORDER
                                                              :
CAPTAIN JAMES E. GINTY, DEPUTY                                :
                                                                  20 CV 5791 (VB)
OFFICER RUGGIERO, LT. CHRISTOPHER                             :
BINI, HAROLD L. SMITH, CPL.                                   :
COLANGELO, and CPL. MATIS,                                    :
                           Defendants.                        :
--------------------------------------------------------------x

        On July 24, 2020, plaintiff commenced this action jointly with two other plaintiffs. (Doc.

#2). By Order dated August 12, 2020, the Court severed the plaintiffs’ claims and ordered that

plaintiff Anthony Correa would proceed as the sole plaintiff in this action. (Doc. #8).

        On September 30, 2020, plaintiff filed a notice of change of address, noting his address

as:

        Anthony Correa
        #16A0887
        Downstate Correctional Facility
        Box F
        Red Schoolhouse Road
        Fishkill, NY 12524-0445

(Doc. #18). Since then plaintiff has not updated his address with the Court.

        The Court has repeatedly ordered plaintiff to notify the Court in writing if his address

changes, and warned that if he fails to do so the Court may dismiss the action. (Docs. ##10, 19).

        On February 22, 2021, the Court received returned mail addressed to plaintiff at

Downstate Correctional Facility with a notation that plaintiff was “No Longer Here.” Similarly,

on February 23, 2021, the Court received returned mail addressed to plaintiff at Downstate

Correctional Facility with a notation that plaintiff was “No Longer Here.”




                                                         1
          Case 7:20-cv-05791-VB Document 45 Filed 04/16/21 Page 2 of 3




       Moreover, the New York State DOCCS “Inmate Lookup” indicates plaintiff was released

from Collins Correctional Facility on December 30, 2020.

       Furthermore, plaintiff has failed to oppose the pending motions to dismiss, despite a sua

sponte extension to do so. (Doc. #40).

       By Order dated April 8, 2021, the Court directed plaintiff to update the Court in writing

as to his current address by May 10, 2021. The Court warned in bold and underlined typeface

that if plaintiff failed to do so, it would deem this case abandoned and dismiss the case for failure

to prosecute or comply with Court orders. (Doc. #44). The Court mailed this order to plaintiff at

the address on the docket.

       On April 15, 2021, the Court received as returned mail its April 8, 2021, Order, which

had been mailed to plaintiff at Downstate Correctional Facility, with a notation that plaintiff was

“No Longer Here.”

       Accordingly, having considered all of the factors set forth in Lucas v. Miles, 84 F.3d 532

(2d Cir. 1996), the Court dismisses this case with prejudice for failure to prosecute and failure to

comply with Court orders. Fed. R. Civ. P. 41(b).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).




                                                 2
         Case 7:20-cv-05791-VB Document 45 Filed 04/16/21 Page 3 of 3




      Chambers will mail a copy of this Order to plaintiff at the address on the docket.

      The Clerk is instructed to close this case.

Dated: April 16, 2021
       White Plains, NY

                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                3
